        Case 1:19-cr-00027-PGG Document 83 Filed 11/29/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                                                           ORDER
            -against-
                                                       19 Cr. 27 (PGG)
DARIUS DAVIS,

                        Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

      It is hereby ORDERED that the Defendant’s sentencing, previously scheduled for

December 4, 2020, will now take place on December 14, 2020 at 2:00 p.m.


Dated: New York, New York
       November 29, 2020
